Case 16-25958       Doc 54    Filed 04/23/20 Entered 04/23/20 13:52:13             Desc Main
                                Document     Page 1 of 7


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
 In Re: Winifred E. Gaddy                             )       Case 16-25958
                                                      )       Chapter 13
        Debtor(s)                                     )       Judge David D. Cleary


                              Notice Of Filing/ Certificate Of Service

 Jason Blust LLC                       Winifred E. Gaddy
 Via ECF                               10230 S. Rhodes Ave.
                                       Chicago, IL. 60628


 Please take notice that on April 23, 2020, the attached objection to motion for
 hardship discharge was filed with the court.

 I certify under penalty of perjury that I mailed a copy of this notice to the above listed
 persons by first class US mail, postage prepaid, or as otherwise listed on or before April
 24, 2020.


                                                      /s/Yanick Polycarpe
                                                      for Marilyn O Marshall, Trustee


                                                             Office of the Chapter 13 Trustee
                                                                          Marilyn O Marshall
                                                          224 South Michigan Ave., Suite 800
                                                                      Chicago, Illinois 60604
                                                                               312-431-1300
Case 16-25958       Doc 54      Filed 04/23/20 Entered 04/23/20 13:52:13           Desc Main
                                  Document     Page 2 of 7


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
 In Re: Winifred E. Gaddy                             )       Case 16-25958
                                                      )       Chapter 13
        Debtor(s)                                     )       Judge David D. Cleary

       TRUSTEE’S OBJECTION TO DEBTOR’S MOTION FOR HARDSHIP
                            DISCHARGE

        Comes now Marilyn O. Marshall, standing trustee, by and through her attorney,

 Yanick Polycarpe, and hereby objects to debtor’s motion for Hardship Discharge,

 responding as follows:

                                        Background

        The debtor, Winifred E. Gaddy (hereinafter debtor) filed a motion for hardship

 discharge March 2, 2020, which was set to be heard March16, 2020. The motion is set for

 continued hearing April 20, 2020. The Clerk of the Court issued a notice fixing the

 deadline to object to discharge as April 24, 2020. This objection is timely as it was filed

 prior to the set objection deadline.

        Debtor originally filed for relief under Chapter 13 of the bankruptcy code August

 12, 2016 by filing a petition, schedules and Model Chapter 13 plan. Debtor scheduled

 one secured creditor, Capital One Auto Finance, which held a lien on a 2012 Nissan

 Altima. On schedules E/F, debtor listed a total of $5031.34 in unsecured non-priority

 debt. On schedule I, debtor states employment as clerk with the U.S. Postal Service with

 net wages of $2194, after deducting for taxes, Medicare, social security and union dues.

 Debtor also scheduled family contributions of $250 for month. Debtor scheduled a

 household size of 3, total household expenses of $2214 per month, leaving $230 available

 to fund a chapter 13 plan.
Case 16-25958       Doc 54     Filed 04/23/20 Entered 04/23/20 13:52:13             Desc Main
                                 Document     Page 3 of 7



        The Chapter 13 plan, confirmed October 5, 2016, calls for plan payments of $270

 per month for 60 months with general unsecured creditors to receive not less than 7% of

 their filed, allowed unsecured claims. The plan also called for payments to Capital One

 Auto Finance as a secured creditor. The order confirming plan calls for the debtor to

 tender tax returns by April 20th of each year and the full amount of any tax refund

 received while the case is pending. On August 15, 2017, debtor filed a motion to modify

 plan indicating that, in lieu of turning over her tax refunds in the amount of $2440.41,

 debtor sought to increase plan payments to $500 per month and increase the dividend to

 unsecured creditors to 100%.

        Filed, allowed general unsecured claims total $11,964.30. As of March 12, 2020,

 the trustee has disbursed $4000 in attorney fees, $10,502.19 to secured creditor Capital

 One Auto Finance, leaving a principal balance owed of $0, and $1538.86 disbursed to

 general unsecured creditors paying 12.86% of general unsecured claims.

        Debtor has had two prior bankruptcy filings. Debtor had a prior Chapter 13 filed

 June 24, 2015 and dismissed. Debtor also had a prior Chapter 7 filed June 28, 2012 and

 discharged October 29, 2012.

        In the motion for Hardship Discharge, debtor states that, due to her health

 condition, the debtor has not worked since November of 2019 and she cannot return to

 work. The motion also indicates that the debtor is receiving $1300 from her ex-husband

 and food assitance while awaiting disability and social security benefits. (See motion

 paragraphs 8). At the initial hearing, trustee raised an objection to the request for hardship

 discharge due to the temporary nature of the debtors financial situation pending benefits,

 either through the U.S. Postal Service as her employer, potential union benefits, or
Case 16-25958       Doc 54     Filed 04/23/20 Entered 04/23/20 13:52:13             Desc Main
                                 Document     Page 4 of 7



 government support. Also, a request was made for the debtor to tender tax returns for

 2017, 2018 and 2019. The request for additional information was made March 12, 2020,

 and to date, no additional documentation has been tendered.

                                     Standard of review

        11 U.S.C. §1328(b) permits discharge prior to completion of a Chapter 13 plan

 term, at any time after confirmation, if three conditions are met: (1) the debtor’s failure to

 complete payments under the plan is due to circumstances “for which the debtor should

 not justly be held accountable”; (2) the debtor has satisfied the best-interests-of-creditors

 test by distributions under the plan to unsecured claim holders with a present value of not

 less than what unsecured claim holders would have been paid in a liquidation under

 Chapter 7; and (3) modification of the plan under § 1329 “is not practicable.” In re

 Nelson, 135 B.R. 304, 307 (Bankr. N.D. Ill. 1991). It is the debtor’s burden to come

 forward with proof that all three elements are met. Id.

                                          Argument

        Debtor’s motion and subsequent affidavit fail to allege circumstances that warrant

 a hardship discharge at this time. Debtor had not provided documentation to substantiate

 the sufficiency of disbursements to unsecured creditors. Debtor’s motion also fails to

 explain why modification is not practical, and as such fails to meet the burden under the

 third element of hardship discharge. As such, the request should be denied.
Case 16-25958         Doc 54     Filed 04/23/20 Entered 04/23/20 13:52:13             Desc Main
                                   Document     Page 5 of 7



     Debtor has not established that property of the estate has been distributed to

                                            creditors

           The debtor’s motion for hardship discharge fails to establish whether all property

 of the estate has been disbursed to creditors. Debtor has failed to establish either that she

 received no tax refunds or that the creditors have received equivalent value.

           The modification of the plan, as approved by this court, offers 100% payment to

 creditors in lieu of tendering tax refunds. At the time, $2440.41 of the 2016 tax refund

 was due to the plan as additional payments which would have increased the dividend to

 unsecured creditors from 7% to approximately 24%. No documentation has been

 provided with respect to tax years 2017, 2018 and 2019. It is unknown whether debtor

 received tax refunds, or is expecting a refund in the near future.

           The debtor has neither paid the tax refunds to the plan for the benefit of creditors

 or provided documentation that she did not receive refunds, the discharge should be

 denied.

           Debtor’s motion fails to establish that modification is not practicable

           Debtor fails to meet the third prong requirement of 1328(b)(3), that modification

 is not practical. The motion and supporting affidavit fail to establish that the current

 income situation is expected to exist for the foreseeable future. Failure of any one prong

 is fatal to a request for hardship discharge. In re Bandilli, 231 B.R. at 839(noting that the

 Debtors' failure to satisfy a single element of 1328(b) is “sufficient to support the denial

 of the hardship discharge”).

           Debtor has failed to offer any basis or evidence that modification of the plan

 would be impractical once she begins receiving benefits via her employer, union, and/or
Case 16-25958       Doc 54     Filed 04/23/20 Entered 04/23/20 13:52:13               Desc Main
                                 Document     Page 6 of 7



 social security. Debtor has many possibilities for modification if the request is brought in

 good faith and satisfies the best interest test as required by 1329, including deferral of

 default or reduction of plan payments. The debtor is in the 44th month of her plan with 16

 months until reaching the 60-month limitation. The Trustee has received funds from the

 debtor since the estimated date debtor ceased employment in November 2019. See

 attached financial summary. Based upon the fact that money is received, it is unclear

 whether debtor currently has income available.

        Debtor has also failed to show the impracticality of plan modification, with

 reasonable living expenses, to allow both ongoing living expenses and plan payments,

 once her financial situation has stabilized. It is unclear whether the expected income will

 exceed the $1300 currently contributed by debtor’s ex-spouse. With this income, there is

 possibly the ability to make a reduced payment. Therefore the motion does not establish

 that modification of the plan is not possible.

        The court need not consider at this time whether a modified plan could be

 allowed, but whether modification of the plan is capable of being done or is feasible.

 Because the debtor has failed to establish that modification is not practical, the request

 for hardship discharge should be denied.

      Debtor’s motion fails to justify the extreme remedy of a hardship discharge

        It is within the Court’s discretion to grant or deny a request for hardship

 discharge. The analysis under 1328 is fact driven “with the emphasis properly focused

 on the nature and quality of the intervening event or events upon which the debtor relies.”

 In re Bandilli, 231 B.R. 836, 840 (B.A.P. 1st Cir. 1999). Bankruptcy Courts should

 reserve hardship discharge “for circumstances exceeding the normal or ordinary range of
Case 16-25958      Doc 54      Filed 04/23/20 Entered 04/23/20 13:52:13             Desc Main
                                 Document     Page 7 of 7



 mishaps that befall Chapter 13 debtors.” Keith M. Lundin, Lundin of Chapter 13, §160.3,

 at ¶2. Courts have noted the need to be “mindful that a request for [a] discharge under §

 1328(b) merits special vigilance and cautioned that a court facing such a request should

 treat [it] as a matter of some gravity.” In re Quintyne, 610 B.R. at 468 citing In re

 Bandilli, 231 B.R. at 840(cautioning that the “granting [of] unjustified requests [could]

 likely discourage ... debtors to meet their plan obligations”); see also In re Easley, 240

 B.R. 563, 565 (Bankr. W.D. Mo. 1999) (noting that even courts who reject a catastrophic

 circumstances requirement “agree that a request for a hardship discharge is to be treated

 with some gravity and that the loss of employment alone is insufficient”).

        Chapter 13 is wholly voluntary. When an individual files for bankruptcy relief,

 there is presumptively some manner of financial hardship to be addressed either through

 a plan of reorganization or a Chapter 7. Ultimately, when a debtor cannot maintain plan

 payments the case is dismissed absent any special circumstance warranting hardship. In

 the instant case, the debtor’s motion has failed to meet the burden to establish the three

 prongs necessary for hardship discharge.

                                         Conclusion

        Chapter 13 plans often default in plan payments for one reason or another. If a

 debtor is unable to continue payments, the debtor has the option of dismissal, conversion,

 modification, or under rare circumstances, a hardship discharge. Debtor’s motion fails to

 meet the standard for hardship discharge.

                                                       /s/Yanick Polycarpe
                                                       for Marilyn O Marshall, Trustee
